ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant again contends that it was error for the trial court to allow the prosecutrix to testify relative to what caused her to go to the court house in Harris County for the purpose of having this charge against appellant dismissed. While the witness was on the stand, being interrogated upon her cross-examination by appellant’s attorney, she stated:
“I came down here with Dorothy Clayton to get this case dismissed. That was the next day after it happened. I realized what I was doing when I came down here. I talked to some m^n; I don’t know if it was Mr. Jake Coica, deputy sheriff, or not; and he said it was impossible to get it dismissed.”
Evidently this testimony was thought to be beneficial to the appellant and harmful to the State by appellant’s attorney, otherwise he would not have brought out the same. We think the State would then have the right to show the reason why *319the prosecutrix made such request. True, the appellant, as a general proposition, is not bound by efforts of relatives or friends in the suppression of evidence unless his connection therewith is clearly shown; but in this instance, if error there be, same was invited by appellant in his endeavor to show that prosecutrix endeavored to procure a dismissal of these charges, evidently expecting the jury to believe in their probable falsity. We also note that the trial court, when admitting such testimony, limited the same only to the reasons why such witness came to the court’s building, and stated in his qualification thereto that he refused to permit witness to state before the jury any conversation of other parties expressing their opinion as to the guilt of the defendant, if other parties had anything to do with her coming down and asking that the case be dismissed, and in her explanation of her effort to get the case dismissed she did not testify to anything any person told her in connection with the guilt or innocence of the defendant of the charge. We think, if error there was, that same was invited by appellant, and under the court’s qualification we see no error evidenced in such proceedings.
Appellant also complains because of the fact that it was shown by the State, over his objection, that he was a married man. We think appellant was to blame for such a fact being present in evidence. We find in appellant’s direct examination he testified that: “When I left home 1 told my wife I was going to be gone a little while,” and again when appellant was requested to stay out late by the parties who accompanied him, he testified that he said: “No, I have got to go home.” “It was the first time I had been away from home that late at night, and I was afraid my wife was going to raise Cain anyhow.” And again on cross-examination appellant said: “I wanted to go home because my wife was going to give me the devil anyway.”
All these proceedings took place .without any objection of any kind. We do not think the incidental expression relative to the wife of appellant, contained in the prosecutrix’s statement of her reasons for asking a dismissal of this charge, was either the cause of the jury finding out the marital status of appellant, or was such as to demand these frequent and unobjected to references to the waiting wife at home. We see no error reflected therein.
Appellant complains because of the failure of the trial court to give in charge to the jury his special requested charge *320which endeavored to group together the question of force, consent of prosecutrix, and a penetration by appellant, as well as the resistance of prosecutrix to the utmost of her power, etc. There was but one issue in this case, consent or not by the prosecutrix. Appellant admitted the act of intercourse, with penetration of her body, to which act prosecutrix also testified, his only defense being that same was with her consent. Numerous bruises were shown to be present upon the body and parts of prosecutrix, and she testified that appellant had intercourse with her without her consent. The trial court charged the jury that:
“If Atna Dailey consented to the act of sexual intercourse, if any, with the defendant, or if you have a reasonable doubt thereof, you will acquit the defendant.”
The only question that the jury was called upon to decide was whether this woman gave her consent to this completed act of intercourse. If so, then appellant was entitled to an acquittal. No question of the amount of resistance, nor none relative to penetration was presented in the evidence, and the trial court, in unequivocal language, told the jury to acquit appellant unless they believed beyond a reasonable doubt that this act of intercourse was had without the consent of prosecutrix. We think he thus correctly disposed of this question, and the requested charge was not called for by the facts.
Thus believing, the motion is overruled.